Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Gurpartap Singh Basrai, President, Chief Executive Officer, Secretary, and Treasurer of Tundra Gold Corp. (the “Company”), certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Quarterly Report on Form 10-Q of the Company for the quarter ended July 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10-Q fairly presents, in all material respects, the financial condition andresultsof operations of the Company. Date: September 5, 2012 /s/ Gurpartap Singh Basrai Gurpartap Singh Basrai President, Chief Executive Officer, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer)
